& 8 casi 2:20-¢v-00816-JTM- MEIN Dd a9 STEEPED) BET EF 7 CORY
| EASTER PESTRICT OE 7 OUT sregay
» JAMES JERROD SPrggs IR
PETLT: SZ OAME KR Be US BSTAG OF LUSIANA 7

 

CIVIL ACrtop/

 

 

 

 

 

VERSUS reo) MAY 14 2020 hlb. LO-ey-021¢
* EL / ¢ a2
HEATA MART LAL fiigcbe CLERK OR SECTION “Hl (5)
. / Ll
" KESPON DEAT

SHKES SP TO RESPOND Te RESPOADENT ResPoxlsé Fag
NG

HABEAS AELIEF, TENDERED FOR as
MAY 14 2020
CL AIM x cE U.S. Oe tCT COURT
t istri Louisi
Ven 10 lee as em District of Louisiana

 

 

 

 

dpe 70 KE TROAC TIVE

x ATFi0n{ OF THE O17 AMEM VU Ex fis 7O 1.00 $
/44B, TIVAL 6 FFEAIOEO —Fee WOR
2 Xone

ETI 0Alee 4. doe. Noe

AVERS pal CITING, SS
: TATE Vo Les /p- -

+? Le Am on 8

O21 (2/2 7118) LOULS 14 4h SU Kents
“VER, AT TEs 5, KEITH
LPVAS- LASZ VAGE BY Qesrponl fat Gy

3 CCSM1ES 4 tsb f
- CA dh Be
1S RED Ic Y Aal E€ 2 BS Tf

ikke BY Cone or a
eo = , ; : LOGE. :
Ak; LES Gk gy TZ2.. Aas THE Sritge 5 jESIRE UGE
THAT. FINALL Bec REMER UME Dn PERE bias Phe SHEP OSES

OF THE HABITUAL OF FE HDER LAW THAM I OTHER Cod TEK rs
Does AOT SUFFICE TO INTRODUCE AMBIGUITY (AlTO THE CLEAR
LAIGOAGE THE LEGISLATORE, WE FIND THAT LOI7 La. HC

42 82,8 2, WHICH PRovides THAT ACT 232 “SHALL "BECoMe
EFRectiye JorenBee /, 2017, Anis SHAM PROSPECTIVE
ApritAtierl OALY TO Of FeID€e WHOSE ConNiCTIOx kS BROOME
FIJAL Ox! OF AFTER NOVEAIBGC4 20/9" 15 UMEDUIVOEAL , AIL
THEREFORE ALOT SUB SECT TO FURTHER JUDICIAL carkSreucrionl, FOR PERSHIS
ALIKE Depes| OAT, WHOSE CanWicrios Became FrlAl AM OR AFTER
JIWEIBR |, 2017 Alo vitlast HABITOAL OF FEDER BILLS WERE FLED

Broke rHAr Dare, THe Full Phovisods oF Acr pz APPLY.

Pe FT 710nIER AVERS (10S sei[TeVEE® BECAME FrJAl AS THE

Smare Has Caleoree’> al MAY LG 2019 AFTER HIS RvlilG Miles

FRom THE Fiksr ClRioIr Covk7 OF APieAl BECAME Freie |

well Aprer rovenBer |, 2017. FETIT10+182 AVERS Hl Ale AICE
WITH CODE OF CRUAIVAL PROCEDURE ARTICLES GPL AU OGZZ

Ae Zorlvi rioe! AMD SEMITENCE BEcoe SrlAl. AF TEC TWO
(2) KEARS HAS EKPIRED TO FILE All PrATE LOST CHIE riod °

KEMEDIES - Peri rose? AVCRS HIS HABITOAl OFF el Dae?
AdsucArionl Was onl Spluary 4% 2007 ANG Hl ACLORDAUCE

Wine C200E OF CRIMINAL PROCEDURE Gp f AAO IZ2 AS Colvierioe

tulo Serene Becurse FrlAl SAULARY ¢, 2014. Tits DATE

Dinalor MMAGIUALLY APCAE pal LIGHT OF HIS SUPER SEY
Wkir To THE Fiksr ALT CO0ET OF AFPEAN AVS Frsla]
Jooamestr oal THE Chowrlos PRESESTED MAL AG 2O1F. 1s

sue Fiulalry oF HIS Zoniitrioal Ald gEalrente - PETITIONS

AVERS HE IS ENTITLED To THE FULL “PROUISIO“KS OF ACT
237. PétiTedee Aves tts DikecT AVPEAL Sv OGEntert 7
Became Fidel 0! S6Prenbee 29 2017 A0OT Mis Calis zrot
A4LIO SEWTEAICE : petrridee Avery Com€é 6 F CLiUUisAal
oO;
 PROCE DORE, IGT TES 1 BEGG 7 Eu GOW PES TONY
| WHeal. A KETI TOKE FHLS T6 rirtety AF ILY FOR A yyelz-

OF EVIEW WITH THe --OUISIAMA SbReng CORT. THE
JUDLEMEST OF Atl ARE ATE Cover Becates Fi«xtaf
WHE +7HE Detar Fer Attys, Fore A PEAS EAC
VET TONER fVtGAS THE RULE, BECO fi LAS4l ASOT-
THE ColeTp0«/ Aad Sealretle. Peri 7TRR AveeS

(SDIRES T RWEFEIMPER F~HEDEICK Kg lee FILED PETIT 7ebee'¢

DIkeCr Appeal Based oe/ Ekeescve serlTEIWce, pibel
FET role Decent Cot,d leads oF fer f42 Auld FILE >

A VOST-Codtemed betree Fe THe 224 Judrcvral Prisma
CURT: On OCTPIRZE A, LO 7 MEA TIonIiel6, SEV4#TE B/iLL Z2/
Adppe Aes A¥2. PetTITI0-Sere MEES ZF LIS @ OMNYVIETIOnNfL

AND SCT EMCE WERE Fiat THE STATE A. DA CALLA f
WLP HAVE Ménleronkyy 7 pal MS KE P0088. FET ri olee ANlé&es
AS THE Loulsjada Supeene COURT STATED yal crrmlc,
STATE Ys. LILES | /€ 0223 ™ Yel. MIP, ELO IYZT ED 2E5
S0. 7d 930, 095. THE STATE, HoWéleen AT renuBTo Recarzhy

AM EAbITY 107 TAS LAVGUNGE BY DUEsrio. Lette AES Af COM CT Io

Becomes. A.D.A cata THES T8 BkeAre) Antbty, re

S14} 7—
THS LANGUAGE LUT ITs DEA recs BF HIS Owe! yy

OLS
SCNT Me EELOMES Fadi /

AMM D> SEs Frentce ARE PXOCELUEA IY
BHRED let rredlee Aves ADA CAVAL pp

ANTS F-O
Sill, THe WRoIG Dotke- AhwieBce /b

ULY 4/ Bo/? Cie Die
PET PI0LCe LWEP PvE ro WWE Covers Crile -

SPouliivedecs Myalpeter YH Fons Berle, Midas pies
fos T-COWUCT 10S APlliCArro-/ WAS DESIEN
| 3. _
TET TIONER, AL EB hi GEER Gc OAM SBE BEEP LT

—DorloT ACLVCATELLY REFLEG~ THE Even! OC Coret2l@;
AT zea
hen riosle AVERS A. Bf CAPLAA RESPOMSE Fe
KAkédl 2AenE Sértlkido FAS) Fb pale TRAUMA 2 7-~
UIE Het CEeriFICATp On PETITION. AV GES
Coupr Lefoeree Att CAC TIE SebkutsS LIAS
MADE AuAke oF THe PelOide LA wSUITF PEP: QE
Tul ferrridee Arrerdey DiiD CRME SR wy/e
Mow 18 Eraployem By THE Prereer Ar raele¢ § QWPICE
OTE El> ftER AUD TeLL> PE TIT Mee SHE car9S LL /Epy
FETITIOSE? AVGES jal OIFeMG THE CAST [VICT- OL
Vb CERTIFICATIONS "TD wor vbr Let 4Te2 ZO coorke/
Of THE FHiertar WEE SOR Aart & axreecuSé 1! THE
Ob Come OF This HIAzrse lea Tonlee AWE KACHL
C Abrie Setb’tuls wAs AwAdte BE rre LAQSbIT FILE
Hii Alilss HER Cod Cgediale; THE FEBRUWHEY P Dols FRAME
Be BEIME FHI TIE TNAT COOOL plac Fills (ALLEL
LE TITWANG? 92607 AGLSTOPL - oF PEFITIOA BC ATOR
AT $6UTeVt1/G ADA Sorel Af lopecs Wie coAas FErirrotlee§
PbS ib Ay veeTl[y flr ae AMG pest LAS IPE
STe0r By bbe Citerze Jedtradle SH LE THR y

FHE TPeAMSCEUAT eNAVINKI ASE . AEF 7 efee AVEC FRUS
Atkibwleace salar Ye Clbbel 4 paers ) LIAS aAE
[UMSTE? file> BEMIUD A) A) rsedreoUtl bE THA C1 fe
Ke VIT16VEeC Meas MEO ERT ICATI Of SUD ESE Sea/ |
AS X01 AUD VoD. BLE 76 PesbnlG LAbliorr ZODGED
AGMUET CLEA Oherre SEUIMS pal THIS (bere AT

THE Time ThiAl rieadscePries! LAS Berle Fkulsthi/ ery
FET TIO. Avees Kiel Chee Jeslesle DID

HVE AS pat THE OUTCOME OF THE NAAT IG?
KETALIATION ow THE preol Sor HER Fae
leg T1O LBB: 2.0 AH EREIB- JAY ERE KD 0 CULE 1 CELI OK) BAGE TIE GST
Niiearied qzHar THE Decker shiBee (0-Cke lA78¢g
WAS 0 LOMCER KeSCanksjvEe To At Marte Peririesdle? wis
UNDER THe Tiilessre-l ACT AGP2 HAO Reed (ehattEed Adler
FMS MULTIBLE Of FeV O62? BILL Ani SCVIEMCE fl BEExf
VACHTED BY THE Gard MOL CVF DEPTLIOT CORT FETT I0SEe
IYWERS HIE Fite 0 LIT OF p14 DAaAnes ot/ DECEHMUIP Ee obks,
SOE THe Frese ikewrr Wetec Pepigiedae Of THE AL
AOl$ S0pbEem ed? Kenftxear, BY KOU, NMAC TIS EC. Coty
LETITIesGe Avees sHAc He 2rd ViDyer9t. Dsnerer
{010 LED PCT Tro SEC POH SCELIAIG pYG Yee REWER Tint ye
Eni 7 onlee WEE THe COOP 7 DIDAIOF SEnI/D 4A Cory ar we
Whintes!T vtfrit. Sul V Pl, 2019 PUR PSELY 76 Phe PUB
WHR. PET rrilee. C. SEE DATE Of Sod, eve. \aBnapgsn: —

FE 7/T70dé? AVES HE LAS AIOT- ABLE 72 SEEK KREWE

 

PROLEIILE FIL pu) > 722. Pin Tide svee THe Lovlsanutt

SUPLEMe Caer Hag AIEEHEY LUE nS pYys FAVOR tal S7zpry ole.
HE Wh Qyralt Ste Vs. CLE, 1 “OZ 85 Pay CrAp Stug
JAIZTUE . FOR Pe ode LIKE DE Fes Aff, CUBE Con frre f

MHABITVAl OF renew BULLS WEE FILE BERG aby DATE,
THE Foil fkousjoks oe ACT 22 APay

5.
Case 2:20-cv-00316-JTM-MBN Document 17 Filed 05/14/20 Page 6 of 17

FitudG, Zale NJ FArd ll, FHWUSE LOC ON} Ent ZS. JETI TIO €?2

AWE THAT [fF HS Gower (eA +7He MODI THES Versus
THE TRAISCE/PIS D0ZE/S OF ALTECITIOSS Wuw2 bP (26

DICWEED. PETITIOSEL AVE TWAT THE FHIAELC/ Poe

VLE ALeT LéRBaT nA 76 The Aveo 7Afes. Peri riesee
AVES THE Svi7 WAS Drsmese> Due We Lee! PROS ECUTION/

DUE t THE CWET MOT LOE S PETIT IO THAT-FHE

CHARGES WelEe Dunuster. PeTritidee Avear FED«ee |

LAW STATES A CRintiusletf WUARTTC Toren Gil Afree -

AONDICATI0A boo Hatvé UV bede Zo FILE Feoesert/ yyi/

Com dial 7, FBO PET Tole AVE Tile

CLL THE LL pial! ein A ane

Lie. ES CONCERN ef WE CAYL

Com Ata[7- foalleZrlrale, Age Se Nn:

S@fLTer7126e oF B 2: vlae oN OAS PEM
VE OF AO/?- TITIOVE?C Lo > Lee

FoR THE OOF Cis eS2

LuSnussal BF CMa
LO6ES AdO th9e> »fo ,
“le (RESE/7T FF “00 eco

VHS L007 Fue CZ OAP
: 3 SVAPLIYALT LIAS
PASS Heck pf ONtrale Peek us. Nort1 Pte ey. CET Tr oLlere
TE> LT Lie/ D4 ARB Ge A/D SACRE
KAlby seal BE WASH aze-L Byers! Sail Mel Wert

Jf? DET UIE. FR THEE CHAECES
AO Had PETI

WWERR HE ConfTHC

< ; Ae Srvel LOLGESD
FIOUER. PETITIO*AS CS yi

THE L117 aro! Paced
(TAZ ro“! Foe ZAST TUrte!

OF P25;
EXPIKED ecorrer

EEE Y

  

CLAIAA OF A Tévegy y ef

| IP? OP PB. .

OF K#leal @ Aerie led fake. CME om
G.

vm,
[FILM PECEIRe Pbbtet- od Raretve LALA 7 HERE GLYSaoPAle 14)7S Oal A)
PETIT 6 Arete rHeZe ALE lane Srarentet plSorale,
fom THE TR AUISCE 1P7. E71 Tiaclere ALERS THE OF Exlrele,
STATEMEeIr OF Jooue Coady TalTRomocak HiaetselF
4% THE JPY. AID £ Qoote “I'M MAkTy CoADy
Se Jodoae PFESIPKIG OVGE THIS CASE TL HOPE oo FID
THE DEFEKT QGUlt GUtTy of A LESsee CHALLE.
Let iT10Al6R AVES bys QoealSe | DIO AOVSE SOULE COADY
HE fO£G07 Te SAY LOT GULT AS A CHOICE OF V68iPIcTs.
PeTtitiodee Avees A.D,A JOHN AlfoRD Médtieled
letitic 62 HAD oTHee PEIPIYG Ctrl Ted RAMP CHILL ES
Aan ale THE SE Mid 2. LET ITI0-LEe ALEIZS THESE

CHALGES W&e LATTE DISUEGED ACCAeDAIG 7 SOUKT-

REORD: lériried@ere Aves: Bor 7#fe WASH eTH/
FAEISH SHetiig stilt HAS A Détaiclee LOOGE
Aa Anis s Fetrriake A> He Has gael TdT i> TH €e/
AAeld ASK TE ze Zerrve A> NteTIe-/ ole Jvo&“e
LoADY 1s Ulleseulsive. FECTITI ober Alege D1 mtorr
KeCiWeE A CoPy OF FTEIA THAMECEIPT O-Afr7t. AUG C2S>~
OF AoOlg pAulie He DIOL OT Leese A CoP of asm
Coviltios! LOLIdG O/T. SLY BI, 207. fod _svi>GE
COADY EXlsvile (BBR PET rrielee wovtl> Pe Feoce ure) / P
BACbeEO axlTelt aly. Vee MG HE LIS Bece/

IINPEe Feont prakide A Loll Cratorr 7Heeve Hf THE
STATE Cover fee Seeeal LABIS Of berg dpyedecr
Flow THE CRT, TACOKCECT POERET S011 ee 5
(LACED bal floss Pasr-coduieTiod ABticariad Cexpslice.
female O9AG HIM 8 FILE yUDee Lokal,
Dotker loriBae. Feritiel&e Avees Ab Fidlaly He
Covey Failuke To Aloriey Perrhiiute rie Letcl Fore
Devial vAlric Aree 7He 2 ¥ehe “PRCT 1 UE
PaACD HAD EXPILED LYSELY Bel€ Vttolrol THe FRE OF
Pe TT] 02a 2 Pte /RB162IMLPBM RCAESAK/  SITALES FRE IVAS |
“Yor Ad¥ CHANEdN EMG OF THE ACbLRAEY OF THVE TEAREI PES
Ll lis PICT AIFCE4 petiTiedere Neds fre Dilrlor
Viepale (4S LIRECT FkEDRCK KbnidKe Ariekley FER LONER
APREN ATE PRoS@T PREPARED PET ITInlGgDiecer APPA I,
Perit dee Avees Fm Dock jkolhe (VAS fer) Pe> Fie THE
Lousiana APPelATre pRiJer. "PET ITIOnlee AUS HE THE</
Ren rieJde® tHe Cover For THE Teal TRAISCEPR
Revi nodes Arse JUDGE pnered CBnOv bas OARESPOLSIAE
56 ws MoTi0d fee Reapuriod 7f Zewrted7T As HE wis
AS WEESELWE 70 fs pote foe peobuTIod 6F
Ducvrtealsr FRR His APRIL 11, 62218 (POST CadueTiel RAE .
Veqiticdée Ave He File MANES CorMPLArlTs TO
FHE Jooicml Cortmnussioedl Caflcedinl, Jopae MAeria!
QoADY Bias Sopasue-/zs Add OURESEASIVELIESS TO ps
MOTIONS, “Peri rrelee AUERS JOOGE Zoni2y WAS CL Deat>
46 Blve Perrriclee A Ylelioidsey exanrdArioc! PY
He Jepicial Commission Fe HS AkIOWAl AkBese HAT
PAS DeTerniuledD To BE FALE - Pen Tralee Aees Hod. CoAov
STi Deraileo “Feriviolee Falsel/ Evel rypua Ht Liat of
foe sdStirerie~l oF Paosecurios! Maes EXPIRE “Perrrioder

NERS THE Falsibicériced CONMUANTTED PRY KAgex! CALTIE
SNealkits od FeBeoney 7,205 mabe Seveca! civil

Zornes Filed “BY Petitinge FRWoloos. FET iI Tiler

AVES WwHed KAGe<! KARTE NEdkiS Cov2r FEPeer ee
FAISIFIED THE FeRevaer FT 201S TBAWSEIPT THAT
CAuseh His VDETAIMEAIT To Scent Inwokol. Peririolee
hvees Kagel CAene€ SGlkids Délered pte STATES
fiars By ADA Lead WAHL THAT He HAD

JNo Fe@nual CHALKE FLED AGAKSr FET Tel6e

Pétinelee Avuees THE AlrecAriel oF Teasqep~
S:
IVE LEG LDcv-00316-JTM-MBN Document 17 Filed 05/14/20 Page 9 of 17

Fenriniee PesPelk€ To Better uPocl WS CLAIA)
He 66 aIT/NED 76 RETROACTIVE APPLICATIOd! OF
THE BO!7 Anenloicaize vo LousintstAa’s HABIT A

OF FEAIREe CAW-

FET Tele AvGeC THAT THE LOUSIAMA SUPREME
COUET HAS A(LEPEY KULED STAIE Vo LYIES , | -0282
FAA (La. HOP S276 (2/27/18 ), £63 &, 2k PB, PK
Ud pet ARTICLE GiL wile P22 2F COLE OF CEI MA)
FREEPLE LET ITICMEe yeas PWS Two Pease) Ar)Ue
FERIOP Fé FILE Post-GealiierT DE DAT ED USTIL- AY 2G
OIG AS E<PRAKIEO BY AUDA aapeAel.§ Peryriodee
NVaeS ACT LP2 WAS B PROTECT OMY FE PREPEQS Iq) 7-

WHo Wwece AleT ~RocEmveecy FACKED DUE ro 2) 700

VEAG PLESCRIPIWE Pegeds HAV sor EXPURELS Oxf
NovertBee | 2017, Peririosec Aves Wis Fw C2)
YEH PRESCRIPr PERIMI DID Alor ExPree Ocrtl. MAY 25
2019 HE 15 ExNTMEED T6 LMMEDIATE RELEASE Onldee
ACT DP2. Feritiokee AVES3 “DLE 7% a1E LS reIC7-
Ald APM ATE JUSTACH i LEGMSIATURE CARE ORE
HAS YloLoMeo ~et/Eer fae FeTirie-lEd, Feriviele-2
AVR THE LOOISIHRIA SOPBENE Cov€T Has Loler jal
Hts Favor sal LIGHT Of STATE ys LYES, 1$-0 282
VAY Cla. APR Bee (2-27 18) (8 Goll cnse ATTUCH Em
Peniriodée dees Respadse re LeLier Te
Tr beter. WITH EIPEMCE CLAIAG
Peqitiodee AVES WARREA Jira tih&e WAS A
Co-DEFEIOT LISTED pf AXICTHER IVIL SvuIlT FILED
Al THOS MexlotHBLE CoveT SPIKES VS. RAIOY SEAS

[AWolWinlG A Coslrer 24d CHARGE THAT LAS DISK /Sfep
* Case 2:20-cv-00316-JTM-MBN Document 17 Filed 05/14/20 Page 10 of 4

 

EE TiT0te AVES LUhleDe:! \Sitdt pAMlee TEs tod ¥, Stb0as

 

BAD Fal, Leritidlee Aves THE Fol! WiDEO EXUSTEP

 

Fo? rwo WEEKS. feritlee AUGES heer!

 

JIM Millee Buepasay Desraven tHe 0614!

 

Veoi0«! BY stoPPuc, His PRuk AND ATG

 

THe Video. Peritiodee Nee FE THE VIDEO

 

Wwoulh Haye Beel fo/ll CAPTVE. BY IS

 

Vole ZT Ward Have SAMA Ar He CEU

Vs

 

Vile Felon WAC = RSa Ble Te BE Perit

 

BECAUSE ET WAS PIE VF THE FICE Dilithre

 

Maees was rr ol. Peri ried 6e ABE

 

TT with Have Ao Peel Coke!

 

LA £ogce Deters fis Alume6e Fert zHE Pre!

 

Peritiettee Akées bMDEel hid Miee Al TED

 

THE VIDED DE THE Zell ARUC fo0oTAGE Fe

 

FAlselY CiiheGe Perizioslee Cor _o€ ReTAIIATIN

 

B2 Clit Curt ComPlanlr AGAKIST lWheDeed

 

MilLLee Alo SHERI Raby SAL ‘Peritioved

 

Avée Detepiak, THE ceil PHule -eerHaE WS

 

Evipedce of BAD FAITH AUD THUIREIAIG

 

AMNTH EVIDEAICE “PATealr anal THE FACE

 

OF she KDE, ewmenle “PET 17 Tlolee Ause

 

Sm Mie? H4d(2)Tiv0 Week 76 CAPD

 

THE Fol vibe wird HIS PHnle. ARI ZO 2odA

 

 

Ovals Bod, YOR U.S 57 C/96P)

 

 

 

 

10.

 
, (ase 2:20-cv-00316-JTM-MBN Document 17 Filed 05/14/20 Page 11 of 17

 

fenticlk Lesrle 7o Keller BASb Ofd«/

 

His. CLAIM HAT Coosnisel WA jAéKRECTIVE Ree

 

Fale +e CAM PEMARQUE2 HALES As A witzlesc

 

CLAY C32)

 

 

lr todee pve Loaltced ile, Arreky Dud

 

GRAIC Sh. (KE ZS OLED ME tery tioskss [he

 

lWW0M> SCP0ESA DESMACOle2 KHABES:

 

fern lo ALE AIVEES. De LDU: 2 HPHCEIS Cb0L{>

 

MMAVE TESTIFIED TO WWhlh SlOL 7HE PhdEé _lias

 

foto Ado les, sribperutrer lUHtacr DEP LT LACOCH

 

Lie 70 vHe Dbonle phel Ne Fael>. -eTI tt beg

 

WER AT BeMAey DANO CLA ALEW AoW VALE

 

DENMhte2 HIZS WAS % THIS CAE. file> Drd2xla-

 

SUBPEo Wa Att Le Ee DeitiStl> be lle AGICED?

 

To bo fo zeal A Such Steer More. -eET Tele

 

Kips He Was (heoute pre A Meaamaty

 

Exaratalariowd wlhtitch ook AWE THE OY

 

DAY AS hs sal. leriridee WEE ME LW alee

 

AWAKE oF AIA! ltl HE. KEACHED THE

 

Cougr oom. VE Ttttonler Mees“ AT Torealey

 

DAUD CLM, Dibelor Give Nin A Cty OF

 

We Discover  Ual7[ Ab Tee TRA Lerireboe |

 

LUE: MIE FICE Kage / LMT Ie ze orl.

 

Maher £ COAOv Fe Eee PWD Cention? ~

 

As this Lovnlse, Vetirikee AVEJSUDGE Cowie

 

 

 

WAS URMESAHANVE FO POS [OTRAS Fe KECOSE CW)
Ker I THOSE REV ACES MHEN Lenguneyt Fg. apele0 nghriito! Wr i

 

Ab tee phial A Cobia tal cA brewalT WAS

 

Balvolvep p4( THe CASE DUE 7 Ar7orleY CPAIG

 

_ Aer Bid THe “feritinlG A Cory pf THE

 

Discoveey valt Agree Teal Britioctec

 

Ava He crlea A Motion! fe Misren!

 

DIE To THE. @ummeit peoe BY AtTweleyv

 

DAVID CRAIC To A. DA onl QleeD pale

 

x Quote Bood SoB BIG Jone!” zit loslee

 

wees TAT is tHe alittle DAWD Eslac

 

CAs ADA Jota! Alfecd. fEritiosec_

 

PiGe__ATRRNEY DAUD CRAIC «lpLo

 

W62Ko Foe zHE “DsSreicr ATTecdey DFE.

 

Per (Tinnlee  AvGes ‘DAVID CRAIG ‘PoKPaset v

 

jJALGFFECTIVE ASsS(STEM Ret ito) Dove TO

 

Petitionlee PEePpaer.lo Uiru to tHe BAR

 

ASSscoowetionl were R46St oTATeuedTT

 

‘Har an Brack Leck Alike tal a b&AdCE Jordtes.

 

E 11 Tlendlee AWE HIS CoBbexl? JOB AS ARA

 

WAS GlAaAdtTebe Te Ht fee HetP zalCHQGATe

 

=
a

 

THE feti tink lite Fize> SBI Civil. sor Até

 

Conifthulrs orf All Potlle OER Ade» Coo

 

OF EL token ENGiACEL> tal Att OF Kibbl FERSIACE

 

Te fapsd ’ AN teaerecerre Trltips lee _ustTH

 

ACT_GE FilinlG FAME xelbierme sr, Falsikjald :

 

SIL AUSCL I rs AED TAM REEIAIG, WITH EVI DEUCE

 

Petiniszlee Ae AT TORAE¥ Ceaic, IS cl eel |

 

4 & FFecri Ve Assismacite DF Courriel p~udd A

 

Foe 1. ConlSPrearc of p1alicoos Pr re

 

Lucaececare. PEF GI. EC FR EKCEeCIS IAG

 

Mrs Crul £L1Otr BY. Li lp oor pn. pales

 

 

 

 

Te Whe SoCal Conte pa Bar. Associ fr te: 1.
Cla) |
(Case 2:20-cv-00316-JTM-MBN Document 17 Filed 05/14/20 Page 13 of 17

AND CAST Eee! PUTT EF OF Couns peal

 

| Z: ETITOVGe Aliges THAT _Deevieover LLA LIAS.

 

AO Lofidbe (ri pl FA epemAd? LQ0vtb HAVE

 

VE bié2 Why WAZA Std MULL PULASELY

 

VIED TH Fil. BBA Peri rience AES

 

NE Vi D602 AUO THE tA tt DCMT LELWE. Conor

 

“ater PihkialG THE 07H FASC AAD _

 

WLMOR Bere? cel Lit WMC. TESTIFIED FO.

 

(THAT. Te 5 Tt riosd(lGe _ ALGCL _EVIOESCE 1S THrYeKD

 

WI flepoer 1s Cial Te Darelr oA THE FA

 

 

OF He feritedse (S £Vride 7 ELE

 

Pea Tle LESpel5E ye _Betlier Bas Of ed

 

 

NN nteeentesle L Deal ¥ BE onlé 1 es(r18] an

 

léx TlonlerZ Avezs. HE’ Dilulor MOE Coxrrer Fee

 

FZ Dedltird OF THE CoFIDENT oral FMlfsLniAdsT

 

ewose He Didlor LECIEVE THe LOY OF

 

THE __DrStovees wll Afree pena PE rlialee

 

Atéee__ ATIoedey Dap CLA Puy ERIV

 

With fed rite DiScovecy’ Leon Ferireefee_

 

BEevrave Me sléced> THe PETITES _4060E0D

 

Have Beet MeePmets fore Défenlje ASO or

 

Hae Sptee lon Ad Onl Kev ZEA. ferrite

 

IMELS, THE Conf bi BealTy ipo At borne {T LHLE HAVE

 

TEsIFIG> to Whe THE Abe luAS feodtO Lore

 

Plate le Pile _oilbee BAdker Ave biter Dery

 

\LAgcA Dip Calteet le, LPltermale phs MornZe2 Fron

 

 

 

 

(THE PHl€e LHe AE FooclO er

73.)
‘Case 2:20-cv-00316-JTM-MBN Document 17 Filed 05/14/20 Page 14 of 17

Per (TlealQZ AUERS ATTY CRAG Klew He

 

Fieettal t4lewtedr EkISTES Ad Lolth Hecl>

 

Lis Krowlemce FRoat Peritiedlee walric AlTée

 

TBH, Fézrirtiealtre AWEBS. ZFHAT torte HE STATE

 

FRULS 7 Fvice A Lokibeslrral eallaeniaale_ CHAMGES

 

sted Be quan Feritialge Avee ADA AllOZ2

 

twlo Hye AklitkGace A Codbiixetriad wi loeetnl i

 

lA Ldvolver jal THE Ple- A Cod becerl(e  BERKE

 

Fe0! ph ADA ThiED tT CoN idle feqiticdec

 

po Take A 6 tee fren BhthHal L7H A Mp lft

 

 

BIL CLEACLE. MAIC ous PSEC rad, ie Ted ol
THE Fite. of THE KECOQLS. |

 

 

 

Colebspeal

 

| Jer PItied&e _ fWGB. HAE HAS Ob coe] Fo LVS _2ET

 

OF Knowleea $= Of LAW Aue HS LI KUT TED Claas

 

Yltcess go A CioliRetey 765 AKQUE CHE

 

Léa. FET Wodee vere ME t1AS SUFFEEE |

 

SL0m1 VU FAC ARpraaleretroed OF SAQHE

 

TA CF EeCtWE ASSIS TRE el 0044S EL MA Coos —

 

FZ, OSEC() Thon , MITECAT toxl & f Fe al LEC 02>

 

THA PRG OF EvtPentce, RACAL Piscemwtin

 

Bias IpDGreJd7, Dedial of pccess re Cover

 

Theo. VARESPanlswGpadsS Dv€ ze AVS

 

Erb ic BEF Ciwtl ComPiaAuly zo THIS Ne<lo Large

 

COUT. (4) Witter DePoties Seeze “ks Be K

 

Gl rile Bae pF Hus Hikes? Te gd teen Diice

 

 

 

 

 

 

QFIICGES ale Lower Tiger OF Fetrrtedeat.
. 4)

 
Case 2:20-cv-00316-JTM-MBN Document 17 Filed 05/14/20 Page 15 of 17

 COMPCASTS. Der rittodee Aves tle 18 &S7ITCE
“eB KELEF BASED OS ys Clwrts Ado!
AYO Phot €iau Al RPEFAQGL? SHULD BE WAMWED
BUS THe. biol Docker Alone Beat, [RAED
onl feritieclee  PSz codlutce tox! MEPL eHeel Atle
THE Cletk of AA felniila Mew toe Loeler™ 7s
LM LES enki Ve CAVIUG Pe: T(Tlotkse_ 71H lee fesse
HLS See HAD B6esl VACATE> Er TT lexles
Avegiralss Due zo lal esealsiedes OF
THe Lvlialc, tlie Svolp ei, 2o/¢ Two Ca)
Pep S7Us Abtree He tJAs peocePucdll¥ RALCE
iar STATE Cook T LOST — Conluippieal Beare 716s .
|
} | PeArEée
billeceroke erimpenlexe Dénks ilar zits bald be AE
| ouRE. CEA? fttel etter pal ACCHWIOWWAME Gwtrel
A CT OGRA DUE ve HI CoWwteriorll Atle S6Af TEMCE
per Becornate £valaal UTI. (UAL AG, BUG
AETEL Koverd2ee t, 2017 pat LIGHT OF SrTAre
Vv LYLes Lowrspaala. “0 dewie BOLT DELO S16 al
e -2 2-19

 

Zz. ES ?7COTEDLLY SURMITTAD

 

 

 

 

JAules ~kéeoD Dites.je

 
Case 2:20-cv-00316-JTM-MBN Document 17 Filed 05/14/20 Page 16 of 17

aA Reg mens “ —

 

aah
VYISWR] IP Le YQlsyo

AMO LINAS S21 LE PILI)
PALIO SYXITO

 

Mehl J2$3 7

ad

oy. mee

>
aa:
a

 

 

—_—_
© Case 2:20-cv-00316-JTM-MBN Document 17 Filed 05/14/20 Page 17 of 17

 

 

 

 

 

 

 

 

 

 

 

a)
, ae? . UF
. 7 eM.
, ,
'
‘
¢
4 !
i “
i 4 ‘
t
‘
| i ° .
a ,
Pa .
| a) ;
TY - ?
Dd y
fone f
A /
’ f
@ f
B .
! f
é
'
. i
“ . 1
\
‘ ;
Ne.
\
fr
: ’
‘
Lf . “eet
x ge
ra al
7
. -
. — owennen * ~

 

Be
